Citation Nr: 1622730	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back injury residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 and November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of this hearing has been obtained and associated with the record.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence of record demonstrates that lumbar multilevel degenerative disc and degenerative joint disease with spondylolisthesis and instability in flexion, claimed as a low back injury residuals, are related to an injury sustained during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lumbar degenerative disc disease and degenerative joint disease with spondylolisthesis and instability in flexion, claimed as low back injury residuals) have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to assist requires that VA assist the veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examination.  See 38 C.F.R. § 3.159(c) (2015).

Here, in light of the favorable decision below, the Board finds that any deficiency in the notice and assistance provided herein were not prejudicial to the Veteran and are moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran contends that her current back disorder is the result of an injury sustained during her active duty service. 

Governing Law and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a) and therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

Turning to the evidence of record, the Veteran testified at the March 2016 Board hearing that she slipped and fell on the concrete sidewalk while stationed in Fort Eustis, Virginia.  She stated that after a few days she felt uncomfortable and aggravation in her back.  The Veteran further stated that since she left service in 1975, she was treating herself for back pain with pain relievers.  She further testified that she did not have health insurance and, therefore, was unable to seek medical treatment for her low back. 

According to the in-service treatment records, it is clear that the Veteran injured her back during service in January 1975.  The Veteran received treatment after she fell on ice.  She stated she had pain in the mid back to right shoulders with increase by twisting.  There was no evidence of weakness or muscle spasms.  The range of motion was "good."  Diagnostic studies, including an x-ray, revealed the Veteran's back was within normal limits.  The Veteran's November 1975 separation examination was absent of any noted residuals of a low back injury.

Post-service treatment records indicate the Veteran has a current back disorder.  According to a January 2010 MRI, the Veteran had degenerative disc disease at all levels; minimal anterolisthesis of L4 and L5 with a left posterolateral herniated nucleus pulposus and foraminal narrowing; and lateral disc bulges at L2-L3 and L3-L4. 

In December 2010, the Veteran was afforded a VA examination where the Veteran reported a history of injury during service and continuity of pain.  A diagnosis of multilevel degenerative disc and degenerative joint disease with spondylolisthesis and instability in flexion was confirmed.  Upon review of the evidence of record and the physical examination, the VA examination concluded that it was less likely as not (less than 50/50 probability) caused by or a result of her "single episode of back pain suffered" during service.  The VA examiner explained that the Veteran had a single episode of back pain in 1975 and no documentation of treatment for back pain again until the mid-1990s.  In addition, the VA examiner also acknowledged the Veteran's contention that she did have episodes of pain but could not afford to seek medical care. 

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection for a low back injury residuals should be granted.  Here, it is clear that the evidence before the Board shows the Veteran complained of, and was treated for, a back injury during her military service. 

A medical opinion have been advanced against a causal connection between the Veteran's military service injury and her current low back disorder.  The VA examiner found the Veteran's disability was not related to her military service as the separation examination was absent of any residuals of the back injury and the post-service treatment records were silent for complaints for a period of approximately 20 years until her treatment in the mid-1990s.  The Board finds that despite the negative etiological opinion from the January 2011 VA examiner, the Veteran's lay statements of continuity of her symptoms cannot be ignored. 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

In this case, the Board finds that VA examiner's opinion is inadequate.  The VA examiner, while recognizing the Veteran's reported continuity of symptomatology since service, repeatedly pointed out, and seems to have relied upon, the lack of documented continuing complaints, without considering or explaining the significance of the Veteran's lay statements.  

Here, the Board acknowledges the Veteran's lay history of her disability as she testified under oath before the Board that she experienced symptoms of a back disability following service.  She has maintained this position since then.  The Board finds her assertions of an in-service injury, symptoms of back pain, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Furthermore, in this case, arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309 as stated above.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Board assigns probative value to these statements.

In view of the totality of the evidence, including the Veteran's documented in-service back injury, current findings of disability, and credible assertions of continuity of symptomatology, the Board finds that the lumbar multilevel degenerative disc and degenerative joint disease with spondylolisthesis and instability in flexion, claimed as low back injury residuals, is causally related to the Veteran's active service.  Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar multilevel degenerative disc and degenerative joint disease with spondylolisthesis and instability in flexion, claimed as low back injury residuals, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


